Mullin, P. J.
The questions presented by the appeal in this case are: First. Whether the appellant as guardian of the respondent and other minor children of John Kaiser, deceased, is chargeable with such neglect of duty in renting the premises that descended to them from their father, as to authorize the surrogate to charge him with a larger amount as the rent of said premises than he actually rented them for. And Second. Whether he was properly chargeable with a portion of the costs of the accounting.
It was proved that for several years before the accounting the property had largely increased in value, and that there was, in the spring of the year, quite a demand for houses of the description of the one owned by the wards, and that it was rented about the first of January when there was a very limited demand for houses, by auction, an unusual way of renting property, and that the rent received was, with the exception of a single year, $150 per year, notwithstanding the property increased in value so that at the time of the accounting it was worth nearly double what it was in 1866.
Whether the guardian was chargeable with such a degree of neglect in the management of the property belonging to his wards as made it proper to charge him with a larger rent than was actually received by him was one for the surrogate, and we cannot say that he decided it erroneously.
It would seem that the guardian was chargeable with favoritism to the tenant, both in the rent charged and in the repairs allowed. I am of the opinion that the decision of the surrogate was right, not only in charging the guardian with' an additional amount of *6rent, but with a part at least of the costs made necessary by his misconduct in his office.
The decree of the surrogate is affirmed, with costs to be paid by appellant.

Decree affirmed.